Rule 126. Citations of Authorities.

      A party citing authority that is not readily available shall attach the authority as an
appendix to its filing. When citing authority, a party should direct the court’s attention to
the specific part of the authority on which the party relies.

Official Note:
        Pa.R.A.P. 126 is intended to ensure that cited authority is readily available to the
court and parties. This rule is not intended to supersede any internal operating
procedure of an appellate court regarding the citation to memorandum decisions or
unreported opinions. See, e.g., Superior Court Internal Operating Procedure § 37, 210
Pa. Code § 65.37; Pa.R.A.P. 3716 and Commonwealth Court Internal Operating
Procedure § 414, 210 Pa. Code § 69.414.

       The second sentence of the rule encourages parties to provide pinpoint citations
for cases and section or subsection citations for statutes or rules.

      Although the rule does not establish rules for citation, the following guidelines
regarding the citation of Pennsylvania cases and statutes are offered for parties’ benefit:

              Regarding cases, the rule does not require parallel citation to the
       National Reporter System and the official reports of the Pennsylvania
       appellate courts. Parties may cite to the National Reporter System alone.

               Regarding statutes, Pennsylvania has officially consolidated only
       some of its statutes. Parties citing a statute enacted in the Pennsylvania
       Consolidated Statutes may use the format “1 Pa.C.S. § 1928.” Parties
       citing an unconsolidated statute may refer to the Pamphlet Laws or other
       official collection of the Legislative Reference Bureau, with a parallel
       citation to Purdon’s Pennsylvania Statutes Annotated, if available, using
       the format, “Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104”
       or “Section 3(a) of the Act of May 16, 1923, P.L. 207, as amended, 53
       P.S. § 7106(a).” Parties are advised that Purdon’s does not represent an
       official version of Pennsylvania statutes.       In re Appeal of Tenet
       HealthSystems Bucks Cnty., LLC, 880 A.2d 721, 725-26 (Pa. Cmwlth.
       2005), appeal denied, 897 A.2d 1185 (Pa. 2006).

       Prior to Pa.R.A.P. 126, the format for citation was discussed only in Pa.R.A.P.
2119(b), a rule applicable to briefs. The format guidelines above are not mandatory,
and a party does not waive an argument merely by failing to follow the format. The
guidelines above do, however, provide assistance to parties looking for generally
acceptable citation format in Pennsylvania.
Rule 2119. Argument.

        (a)   General rule.—The argument shall be divided into as many parts as there
are questions to be argued; and shall have at the head of each part—in distinctive type
or in type distinctively displayed—the particular point treated therein, followed by such
discussion and citation of authorities as are deemed pertinent.

       (b)    Citations of authorities.—Citations of authorities in briefs shall be in
accordance with Pa.R.A.P. 126 governing citations of authorities. [must set forth
the principle for which they are cited. Citations of uncodified statutes shall make
reference to the book and page of the Laws of Pennsylvania (Pamphlet Laws) or
other official edition, and also to a standard digest, where the statutes may be
found. Citations of provisions of the Pennsylvania Consolidated Statutes may be
in the form: ‘‘1 Pa.C.S. § 1928 (rule of strict and liberal construction)’’ and the
official codifications of other jurisdictions may be cited similarly. Quotations
from authorities or statutes shall also set forth the pages from which they are
taken. Opinions of an appellate court of this or another jurisdiction shall be cited
from the National Reporter System, if published therein.]

      (c)     Reference to record.—If reference is made to the pleadings, evidence,
charge, opinion or order, or any other matter appearing in the record, the argument
must set forth, in immediate connection therewith, or in a footnote thereto, a reference
to the place in the record where the matter referred to appears ([see]see
[Rule]Pa.R.A.P. 2132[(references in briefs to the record)]).

       (d)    Synopsis of evidence.—When the finding of, or the refusal to find, a fact is
argued, the argument must contain a synopsis of all the evidence on the point, with a
reference to the place in the record where the evidence may be found.

       (e)    Statement of place of raising or preservation of issues.—Where under the
applicable law an issue is not reviewable on appeal unless raised or preserved below,
the argument must set forth, in immediate connection therewith or in a footnote thereto,
either a specific cross-reference to the page or pages of the statement of the case
which set forth the information relating thereto as required [pursuant to]by
[Rule]Pa.R.A.P. 2117(c)[(statement of place of raising or preservation of issues)],
or substantially the same information.

       (f)    Discretionary aspects of sentence.—An appellant who challenges the
discretionary aspects of a sentence in a criminal matter shall set forth in a separate
section of the brief a concise statement of the reasons relied upon for allowance of
appeal with respect to the discretionary aspects of a sentence. The statement shall
immediately precede the argument on the merits with respect to the discretionary
aspects of the sentence.

                                            2
Official Note:
        [The 2014 amendment to paragraph (b) eliminated the requirement for
parallel citation to the Pennsylvania State Reports, which is the official court
reports of the Pennsylvania Supreme Court, the Pennsylvania Superior Court
Reports, which had been the official court reports of the Pennsylvania Superior
Court, and the Pennsylvania Commonwealth Court Reports, which had been the
official court reports of the Commonwealth Court.]

       Where a challenge is raised to the appropriateness of the discretionary aspects
of a sentence, the ‘‘petition for allowance of appeal’’ specified in 42 Pa.C.S. § 9781(b) is
deferred until the briefing stage, and the appeal is commenced by filing a notice of
appeal pursuant to Chapter 9 rather than a petition for allowance of appeal pursuant to
Chapter 11.




                                             3